As filed with the U.S. Securities and Exchange Commission on January 15, 2014 Registration No. 333-[] SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 China Commercial Credit, Inc. (Exact name of Registrant as specified in its charter) Delaware 45-4077653 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) No. 1688, Yunli Road, Tongli Wujiang, Jiangsu Province People’s Republic of China (86-0512) 6396-0022 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) National Registered Agents, Inc. 160 Greentree Drive, Suite 101 Dover, Delaware 19904 (800) 550-6724 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all correspondence to: Ellenoff Grossman & Schole LLP Barry I. Grossman, Esq. Benjamin S. Reichel, Esq. 1345 Avenue of the Americas 11th Floor New York, NY 10105 Tel: (212) 370-1300 Fax: (212) 370-7889 Reed Smith LLP William N. Haddad, Esq. 599 Lexington Ave, 22nd Floor New York, NY 10022 Tel: (212) 521-5400 Fax: (212) 521-5450 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box:o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o oAccelerated filer Non-accelerated filer x(Do not check if smaller reporting company) oSmaller reporting company Calculation of Registration Fee Title of Class of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Price Per Share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001, par value per share (2) $ $ $ Warrants to purchase shares of Common Stock (3
